Appeal by the defendant from a judgment of the County Court, Orange County (Byrne, J.), rendered March 7, 1994, convicting him of criminal possession of'a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Since the defendant’s contention that the court should have ordered a psychiatric and physical examination pursuant to CPL 390.30 [2] was never raised during the plea proceedings or at sentencing when it might have been remedied, but rather is raised for the first time on appeal, it is not preserved for appellate review (see, CPL 470.05 [2]; People v Carbone, 159 AD2d 511; People v Smith, 171 AD2d 1060). Moreover, under the circumstances of this case, the court did not err when it failed, sua sponte, to order an examination pursuant to CPL 390.30 [2]. Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.